Exhibit 10.1

 

[ex10-1img001.gif]

 

February 11, 2015

 

VIA ELECTRONIC MAIL

AND FACSIMILE

 

Hampshire Group, Limited

114 West 41st Street

New York, NY 10036

 

 

Re:

Temporary Reduction of the Availability Block

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 26,
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Hampshire Group, Limited, a
Delaware corporation (the “Lead Borrower”), the Persons named on Schedule 1.01
thereto (collectively with the Lead Borrower, the “Borrowers”), the Persons
named on Schedule 1.02 thereto (collectively, the “Guarantors”), each Lender
from time to time party thereto (collectively, the “Lenders”) and Salus Capital
Partners, LLC, as Administrative Agent and Collateral Agent for the Lenders
party thereto (in such capacity, the “Agent”). Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Credit
Agreement.

 

The Borrowers have informed the Agent that the Borrowers are in need of
additional liquidity in order to make payment to vendors and to insure that the
Borrowers have sufficient working capital. The Borrowers have further informed
the Agent that Borrowers intend to raise additional capital, including through
the issuance of subordinated indebtedness (the “Capital Raise”). Borrowers
acknowledge and agree that any such subordinated indebtedness must be on terms
and conditions, and subject to subordination provisions, acceptable to the Agent
and Lenders. Accordingly, at the Borrowers’ request, the Agent and Lenders
hereby agree to temporarily reduce the Availability Block in the Borrowing Base
from $3,500,000 to $1,500,000, until the earlier of (i) April 11, 2015, or (ii)
the date of Borrowers’ receipt of the proceeds of the Capital Raise (provided,
that in the event that the Capital Raise yields net proceeds to the Borrowers of
less than $2,000,000, the Availability Block shall, at such time be increased by
an amount equal to the amount of the net proceeds of such Capital Raise received
by Borrowers). Without limiting the foregoing, in any event, the Availability
Block will be returned to $3,500,000 on April 11, 2015.

 

 
 

--------------------------------------------------------------------------------

 

 

In consideration of the agreement of the Agent and Lenders hereunder, the
Borrowers hereby agree to pay to the Agent, for the ratable benefit of the
Lenders, an accommodation fee in the amount of $100,000, which fee is deemed
fully earned and due and payable as of the date of this letter. The Borrowers
acknowledge and agree that Agent may, in its discretion, make a Revolving Loan
to effect payment of such fee.

 

Except as expressly amended by this letter, all terms and conditions of the
Credit Agreement, and any and all Exhibits annexed thereto and all other
writings submitted by the Borrowers to the Agent and Lenders pursuant thereto,
shall remain unchanged and in full force and effect. This letter shall not
constitute a waiver of any Default or Event of Default, which may exist under
the Credit Agreement, or a waiver or modification of any of the Agent’s rights
and remedies or of any of the terms, conditions, warranties, representations, or
covenants contained in the Credit Agreement. The Agent hereby reserves all of
its rights and remedies pursuant to the Credit Agreement and the other Loan
Documents and applicable law.

 

[Signature Pages Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

             

SALUS CAPITAL PARTNERS, LLC

                       

By:

/s/Brian Kennedy

 

 

 

Name:

Brian Kennedy

     

Title:

SVP

 

 

 

 

[Additional Signature Page Follows]

 

 

 

 

 

Letter Agreement Re: Temporary Reduction of the Availability Block

 

 
 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

 

HAMPSHIRE GROUP, LIMITED

 

as Lead Borrower

                 

By: 

/s/ 

Trey Darwin

 

Name:

 

Trey Darwin

 

Title:

 

CFO

       

HAMPSHIRE BRANDS, INC.

 

as a Borrower

                 

By: 

/s/

Trey Darwin

 

Name:

 

Trey Darwin

 

Title:

 

CFO

       

HAMPSHIRE INTERNATIONAL, LLC

 

as a Borrower

                 

By: 

/s/

Trey Darwin

 

Name:

 

Trey Darwin

 

Title:

 

CFO

       

SCOTT JAMES, LLC

 

as a Borrower

                 

By: 

/s/

Trey Darwin

 

Name:

 

Trey Darwin

 

Title:

 

CFO

         

RIO GARMENT S.A.

 

as a Borrower

                 

By: 

/s/

Trey Darwin

 

Name:

 

Trey Darwin

 

Title:

 

CFO

 

 

 

Letter Agreement Re: Temporary Reduction of the Availability Block

 